DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I directed claims 1-22 in the reply filed on 06/28/2021 is acknowledged.
Applicant's election with traverse of Species I, in the reply filed on 06/28/201 is acknowledged.  The traversal is on the ground(s) that allegedly the different species are listed as different pumping functions and said pumping functions such as suction and discharge are well-known.  This is not found persuasive because these are not really pump functions and the terms such as “suction” and “discharge” are used to indicate the structure found at these portions of the pump. For example, species A discloses a single float located in the suction side of a pumping system while species B discloses a single float located in the discharge side of a pumping system. These two species differ from each other since the floats are located on different sides of the pumping system. Hence, these terms are not pumping functions but rather descriptions of where structures are located. 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor and an armature for engaging with a throttle of said engine (claim 9) and the oil pressure  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 13 and 14 each repeat the phrase “a volute” twice. It is unclear if the two instances refer to the same volute of different volutes. For the purposes of examination, the second mention of “a volute” will be interpreted as “said volute”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLoughlin (US 2013/0105010)Regarding Claim 1:In Figures 1-3, McLoughlin discloses a pump controller (92) for controlling a pump (pump controller 92 controls centrifugal pump 20 via pump governor 90, see paragraph [0010]), said pump (20) comprising an engine (60) and an engine controller (pump governor and engine monitor system 90), said pump controller (100) comprising: a) a processor (92 maybe implemented as a CPU, see paragraph [0017] ) b) a memory device (114) for storing processor instructions (as stated in paragraph [0013]: The master controller 92 includes a control logic module 112 in communication with a memory 114 operable to store program instructions and data); c) a user interface (120); d) a pump interface (control logic module 112) for communication with said engine controller (see paragraph [0013] and Figure 3); and e) a fluid level sensor interface (wireless communication module 118 that communicates with sensors 122, see paragraph [0013]) for communication with a fluid level sensor (fluid level sensor 79 measures the fluid level in tank 71 and is Regarding Claim 2:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said user interface (120) comprises a touchscreen (touch panel user interface disclosed in paragraph [0010]).Regarding Claim 3:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said user interface consists of one of the group consisting of at least one button, at least one switch, at least one light, and combinations thereof (as stated in paragraph [0010]: user interface may comprise push buttons, touch panels, etc.).Regarding Claim 4:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said user interface comprises: a) a transceiver (94) operatively engaged to a computer network (as stated in paragraph [0010]: “The master controller 92 is further coupled to a transceiver 94 (via radio frequency, microwave, infrared, etc. using a suitable communication protocol now known or later developed.) and communication antenna 96.”  The transceiver is operative connected to a computer network that is formed by the master controller 92 that comprises a CPU, memory, user interface, wireless communication etc., see Figure 3 and paragraph [0013]); and b) a remote user device operatively engaged to said computer network (as stated in paragraph [0013], the computer network formed by 92 comprises a wireless communication module 118 that provides communication between Regarding Claim 5:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said transceiver (94) comprises an antenna (96).Regarding Claim 6:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said engine controller (90) is an electronic engine controller (disclosed as an automatic electronic governor 90, see paragraph [0014]).Regarding Claim 7:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said pump controller (92) is adapted to, through said pump interface (112), provide instructions to said engine controller (as seen in Figures 1 and 3, the control logic module 112 communicates with the engine controller 90. Further as stated in paragraph [0014]: “The master controller 92 is operable to automatically process all user inputs and commands, sensor measurements, and system operating status, and to control the operations of the pump governor.”).Regarding Claim 8:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said pump controller is adapted to receive, from said engine controller through said pump interface, engine data (as stated in paragraph [0010]: “The engine 60 is under the control of a pump governor and engine monitor system 90, which is further coupled to or in communication with a master controller 92” As seen in Figure 3, the pump governor is in Regarding Claim 10:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said pump controller is adapted to receive, from said fluid level sensor (79) through said fluid sensor interface (118), an indication of the level of a fluid in a fluid tank (fluid level sensor 79 measures the fluid level in tank 71 and is viewed as one of the sensors depicted as 122 in Figure 3. Wireless transmitters can transmit signals from the sensors and be received by wireless communication module 118 as stated in paragraph [0009] and [0013]).Regarding Claim 11:In Figures 1-3,McLoughlin discloses a pump controller (92), further comprising a pump fluid sensor interface (118, see Figure 3) for communication with a pump fluid sensor (as stated in paragraph [0009]: “Pressure sensors 76 and 78 are disposed in the supply line 61 and in the pump 20 to measure the pressure level for control and monitoring purposes. Wireless transmitters can transmit signals from the sensors and be received by wireless communication module 118 as stated in paragraph [0009] and [0013]. Also as stated in paragraph [0007]: “A flow sensor 36-38 is situated in each line to measure the flow rate of the fluid, and a pressure sensor or transducer 40-42 is also provided to measure the fluid pressure in the conduit. Wherein 36-38 and 40-42 are all pump fluid sensors that measure flow or pressure of the pumped fluid).Regarding Claim 12:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said pump Regarding Claim 13:In Figures 1-3,McLoughlin discloses a pump controller (92), said pump further comprising a volute (pump 20 is disclosed as a centrifugal pump which is well known in the art to have a volute to house the centrifugal impeller), wherein said fluid pressure sensor (76) is engaged to a fluid inlet (61) of said volute of said pump (as stated in paragraph [0009]: “Pressure sensors 76 and 78 are disposed in the supply line 61 and in the pump 20 to measure the pressure level for control and monitoring purposes.).Regarding Claim 14:In Figures 1-3,McLoughlin discloses a pump controller (92), said pump further comprising a volute (pump 20 is disclosed as a centrifugal pump which is well known in the art to have a volute to house the centrifugal impeller),  wherein said fluid pressure sensor (40-42) is engaged to a fluid outlet (22) of a volute of said pump (as stated in paragraph [0007]: “A flow sensor 36-38 is situated in each line to measure the flow rate of the fluid, and a pressure sensor or transducer 40-42 is also provided to measure the fluid pressure in the conduit).Regarding Claim 15:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said pump controller is adapted to receive, from said pump fluid sensor (36-38) through said pump  by wireless communication module 118 as stated in paragraph [0009] and [0013]. Also as stated in paragraph [0007]: “A flow sensor 36-38 is situated in each line to measure the flow rate of the fluid, and a pressure sensor or transducer 40-42 is also provided to measure the fluid pressure in the conduit. Wherein 36-38 are all pump fluid sensors that measure flow of the pumped fluid.). Regarding Claim 16:In Figures 1-3,McLoughlin discloses a pump controller (92), said pump further comprising a volute (pump 20 is disclosed as a centrifugal pump which is well known in the art to have a volute to house the centrifugal impeller), wherein said fluid pressure sensor (78) is engaged to said volute of said pump (as stated in paragraph [0009]: “Pressure sensors 76 and 78 are disposed in the supply line 61 and in the pump 20 to measure the pressure level for control and monitoring purposes.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US 2013/0105010) in view of Bertolini et al. (herein Bertolini) (US 5,402,022).Regarding Claim 9:McLouglin substantially discloses all the claimed limitations but is silent regarding the additional claimed features of the engine controller. However, in Figure 1, Bertolini discloses an engine controller (rotary actuator 1) that comprises a motor (2) and an armature (9) for engaging with a throttle (3) of an engine (internal combustion engine, see column 2, lines 47-51).Hence, based on Bertolini’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McLoughlin’s engine controller (90) to further include the features of Bertolini’s engine controller (1) in order to provide a throttle means to control the idling combustion air of McLouglin’s internal combustion engine (gasoline engine 60). It is further noted that while McLoughlin has not disclosed the details of the engine (60), said engines typically have throttles. 
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US 2013/0105010) in view of Dudar (US 2017/0066322)McLoughlin discloses that the pump (20) is driven by a gasoline or diesel engine (60) but remains silent regarding the fuel source of this engine (60)  (per claims 17 and 18). However, in Figures 2-4, Dudar discloses an engine system (208) that comprises a pump controller (as stated in paragraph [0032]: “Fuel system 240 may include a fuel tank 220 coupled to a fuel pump 221. Fuel pump 221 is depicted situated within fuel tank 220 and supplying fuel to fuel injector 266 of engine 210. Further, fuel pump 221 may be a variable speed pump wherein the speed of the fuel pump can be modulated via the controller 12 based on different conditions.”) including a fuel sensor interface .  
Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US 2013/0105010) in view of Moskun (US 2007/0056630)Regarding Claims 19-22:McLouglin substantially discloses all the claimed limitations but is silent regarding the additional claimed features of the oil pressure sensor and oil pressure sensor interface (per claims 19-22)In Figures 1-2, Moskun discloses a pump controller (100) for controlling a pump (pump controller 100 controls pump unit 102, see paragraph [0018]), wherein said pump . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Springer (US 5765995) discloses an automated engine-powered pump control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746